Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8, 10, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Decarreau et al. (US Patent Application Publication 2021/0297915) in view of Kim et al. (US Patent Application Publication 2017/0094570).
Regarding Claims 1, 10, 13 and 16 Decarreau et al. disclose  a method/ source network infrastructure equipment/terminal device/ target network infrastructure equipment for handing over a terminal device from a source network infrastructure equipment to a target network infrastructure equipment in a wireless telecommunications system supporting communications in accordance with a first radio access technology and a second, different, radio access technology, wherein the target network infrastructure equipment is operable to communicate with the terminal device in accordance with the first radio access technology and the source network infrastructure equipment is operable to communicate with the terminal device in accordance with the first radio access technology and the second radio access technology, and wherein the method comprises:(see [0008] handover from a new radio (NR) network to a long term evolution (LTE) network is triggered,)
 establishing, at the source network infrastructure equipment, that the terminal device should be handed over from the source network infrastructure equipment to the target network infrastructure equipment(see [0009] When handover from a new radio (NR) network to a long term evolution (LTE) network is triggered) ;  
transmitting, from the source network infrastructure equipment to the terminal device, an indication of the target radio resource configuration, wherein (see [0009] computer program code are configured, with the at least one processor, to cause 
the apparatus at least to re-number the NR PDCP PDUs that need to be transmitted starting at 0 and storing the NR PDCP PDUs in the LTE PDCP transmission buffer.)
the source network infrastructure equipment is operable to communicate with the terminal device using a radio bearer supported by a first layer-2 protocol stack for communications in accordance with the first radio access technology and a second layer 2-protocol stack for communications in accordance with the second radio access technology( see[0030] after the handover is completed, the PDCP transmitting entity in LTE transmits the NR PDCP PDU before transmitting any new PDCP SDU.  Thus, after the completion of the handover procedure, the PDCP transmitting entity may submit, in order, the NR PDCP PDU, for example using a LTE PDCP header on top of the existing NR PDCP header.  According to one embodiment, the LTE PDCP header may include an indication that it contains NR PDCP PDU.  Once the transmission of remaining NR PDCP PDU is completed, the transmitting entity may transmit the new PDCP SDU.)  . 
Decarreau et al. fail to specifically point out transmitting, from the source network infrastructure equipment to the target network infrastructure equipment, a handover request message comprising an indication of a source radio resource configuration for communications between the source network infrastructure equipment and the terminal device in accordance with the first radio access technology and the second radio access technology; receiving, at the source network infrastructure equipment from the target network infrastructure equipment, a handover request acknowledgement message comprising an indication of a target radio resource configuration for communications between the target network infrastructure equipment and the terminal device in accordance with the first radio access technology as claimed.
However Kim et al. teaches transmitting, from the source network infrastructure equipment to the target network infrastructure equipment, a handover request message comprising an indication of a source radio resource configuration for communications between the source network infrastructure equipment and the terminal device in accordance with the first radio access technology and the second radio access technology; (see fig. 1A-1B, see [0048-49] The source eNB 11 may transmit a handover request for inter-eNB handover (X2 handover) based on the check result at step 103. In detail, the source eNB 11 may transmit a handover request message to the target eNB 12 under the assumption that the UE 10 is authorized for use of the D2D service in the equivalent PLMNs. In an embodiment, the source eNB 11 may generate Case 1) the handover request message including a D2D service authorization information (see FIG. 1A) or Case 2) a Path Switch Request ACK including the D2D service authorization information (see FIG. 1B) to allocate resources to the UE 10 for providing the service seamlessly.)
Kim et al. teaches receiving, at the source network infrastructure equipment from the target network infrastructure equipment, a handover request acknowledgement message comprising an indication of a target radio resource configuration for communications between the target network infrastructure equipment and the terminal device in accordance with the first radio access technology (see fig. 1A-B,  see [0052-0056] Next, the target eNB 12 may transmit a path switch request message to the MME 13 at step 108, receive a path switch request ACK message from the MME 13 at step 109, and transmit a UE context release message to the source eNB 11 at step 110 to complete the handover procedure. In an embodiment, the path switch request message may include the UE-specific information of the UE 10, particularly, the PLMN list in which the UE 10 is authorized for use of the D2D service. In an embodiment, the target eNB 12 may allocate resources for D2D communication to the UE 10 after step 109.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Decarreau et al. invention with Kim et al. invention because Kim et al. invention providing communication service seamlessly to a terminal roaming from one PLMN to another in such a way that the base station of the new PLMN acquires D2D service authorization information (authorized indication) concerning the terminal and allocates D2D service resources to the terminal based on the authorized indication. ( see Kim et al. [0015] )
Regarding Claim 2 Decarreau et al. in view of Kim et al. discloses everything as applied above (see claim 1). 
further comprising the target network infrastructure equipment determining if it will be operable to communicate with the terminal device in accordance with the second radio access technology following the handover, and wherein the indication of the target radio resource configuration comprises a full radio resource configuration for communications between the target network infrastructure equipment and the terminal device if the target network infrastructure equipment determines it will not be operable to communicate with the terminal device in accordance with the second radio access technology following the handover(see [0008] if a required sequence number (SN) space for the handover is not sufficient in LTE, queueing the protocol data units (PDUs) from the packet data convergence protocol (PDCP) packet data unit (PDU) transmission buffer of new radio (NR) in the PDCP service data unit (SDU) transmission buffer of LTE.  If the required sequence number (SN) space for the handover is sufficient, the method includes re-numbering the NR PDCP PDUs that need to be transmitted starting at 0 and storing the NR PDCP PDUs in the LTE PDCP transmission buffer.  After the handover is completed, the method includes transmitting, by a transmitting entity). 
 Regarding Claim 3 Decarreau et al. in view of Kim et al. discloses everything as applied above (see claim 1). 
further comprising the target network infrastructure equipment determining if it will be operable to communicate with the terminal device in accordance with the second radio access technology following the handover, and wherein the indication of the target radio resource configuration comprises an indication of differences between the source radio resource configuration and the target radio resource configuration if the target network infrastructure equipment determines it will be operable to communicate with the terminal device in accordance with the second radio access technology following the handover( see[0009] When handover from a new radio (NR) network to a long term evolution (LTE) network is triggered, the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to, if a required sequence number (SN) space for the handover is not sufficient in LTE, queue the protocol data units (PDUs) from the packet data convergence protocol (PDCP) packet data unit (PDU) transmission buffer of new radio (NR) in the PDCP service data unit (SDU) transmission buffer of LTE.  If the required sequence number (SN) space for the handover is sufficient, the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to re-number the NR PDCP PDUs that need to be transmitted starting at 0 and storing the NR PDCP PDUs in the LTE PDCP transmission buffer. ) . 
 Regarding Claim 4 Decarreau et al. in view of Kim et al. discloses everything as applied above (see claim 1). 
wherein the indication of the target radio resource configuration comprises an indication of differences between aspects of the source radio resource configuration relating to the first radio access technology and aspects of the target radio resource configuration relating to the first radio access technology( see[0023] The source eNB sends the SN STATUS TRANSFER message to the target eNB to convey the uplink PDCP SN receiver status and the downlink PDCP SN transmitter status of E-RABs for which PDCP status preservation applies (i.e. for RLC AM).  The uplink PDCP SN receiver status includes at least the PDCP SN of the first missing UL SDU and may include a bit map of the receive status of the out of sequence UL SDUs that the UE needs to retransmit in the target cell, if there are any such SDUs.  The downlink PDCP SN transmitter status indicates the next PDCP SN that the target eNB shall assign to new SDUs, not having a PDCP SN yet.) . 
 Regarding Claim 5 Decarreau et al. in view of Kim et al. discloses everything as applied above (see claim 1). 
further comprising the terminal device releasing the source radio resource configuration for communications between the source network infrastructure equipment and the terminal device in accordance with the second radio access technology in response to receiving an indication from the source network infrastructure equipment to indicate it should do so( see [0030] after the handover is completed, the PDCP transmitting entity in LTE transmits the NR PDCP PDU before transmitting any new PDCP SDU.  Thus, after the completion of the handover procedure, the PDCP transmitting entity may submit, in order, the NR PDCP PDU, for example using a LTE PDCP header on top of the existing NR PDCP header.  According to one embodiment, the LTE PDCP header may include an indication that it contains NR PDCP PDU.  Once the transmission of remaining NR PDCP PDU is completed, the transmitting entity may transmit the new PDCP SDU.). 
 Regarding Claim 6 Decarreau et al. in view of Kim et al. discloses everything as applied above (see claim 5). 
wherein the indication the terminal device should release the source radio resource configuration for communications between the source network infrastructure equipment and the terminal device in accordance with the second radio access technology is received by the terminal device from the source network infrastructure equipment in association with indication of the target radio resource configuration ( see [0030] after the handover is completed, the PDCP transmitting entity in LTE transmits the NR PDCP PDU before transmitting any new PDCP SDU.  Thus, after the completion of the handover procedure, the PDCP transmitting entity may submit, in order, the NR PDCP PDU, for example using a LTE PDCP header on top of the existing NR PDCP header.  According to one embodiment, the LTE PDCP header may include an indication that it contains NR PDCP PDU.  Once the transmission of remaining NR PDCP PDU is completed, the transmitting entity may transmit the new PDCP SDU.).
 Regarding Claim 7 Decarreau et al. in view of Kim et al. discloses everything as applied above (see claim 1). 
wherein the source network infrastructure equipment is operable to communicate with the terminal device in accordance with the first radio access technology and the second radio access technology in a time multiplexed manner( see fig. 5, time multiplex of both LTE and NR   [0034] FIG. 5, when the handover is triggered, for both NR bearer, the NR PDCP PDU that need to be (re)transmitted are queued in the PDCP SDU transmission buffer of LTE.  For example, in an embodiment, the PDUs in the PDCP transmission buffer of the first NR bearer may be queued in the PDCP SDU transmission buffer of LTE and the PDUs in the PDCP transmission buffer of the second NR bearer may be queued in the PDCP SDU transmission buffer of LTE.  The PDUs keep the NR PDCP header and SN.)
 Regarding Claim 8 Decarreau et al. in view of Kim et al. discloses everything as applied above (see claim 1). 
wherein the source network infrastructure equipment is operable to communicate with the terminal device in accordance with the first radio access technology and the second radio access technology on different component carriers of an aggregated carrier( see [0006] One of the key features of LTE-A, introduced in LTE Rel-10, is carrier aggregation, which allows for increasing the data rates through aggregation of two or more LTE carriers see also [0042] Apparatus 10 may further include or be coupled to a transceiver 28 configured to transmit and receive information.  The transceiver 28 may include, for example, a plurality of radio interfaces that may be coupled to the antenna(s) 25.  The radio interfaces may correspond to a plurality of radio access technologies including one or more of LTE, WLAN, Bluetooth, BT-LE, NFC, radio frequency identifier (RFID), ultrawideband (UWB), and the like.)
 Regarding Claim 17 Decarreau et al. in view of Kim et al. discloses everything as applied above (see claim 16). 
wherein the indication of a target radio resource configuration for communications between the target network infrastructure equipment and the terminal device comprises an indication of a change in radio resource configuration from the source radio resource configuration to the target in radio resource configuration that applies to only some, and not all, layers in the second layer 2-protocol stack(m see [0023-25] However, when a Radio Bearer from new radio or new radio access technology (NR) is handed over to LTE, the PDCP layers may not be completely compatible.  For example, the size of sequence number (SN) could be larger than the maximum allowed in LTE.  In this case, the LTE PDCP transmission entity cannot use its buffer to store the PDCP PDU that need to be retransmitted in order to perform lossless handover and guaranty in-order delivery.  Another possible scenario is a NR to 4G handover during which 2 data radio bearer (DRB) on the NR side will be grouped into 1 DRB on the LTE side.  As such, the PDCP sublayer in LTE would not be able to mix the 2 buffers to re-transmit the missing PDUs. "When upper layers request a PDCP re-establishment, the UEshall: .  . . from the first PDCP SDU for which the successful delivery of the corresponding PDCP PDU has not been confirmed by lower layers, perform retransmission or transmission of all the PDCP SDUs already associated with PDCP SNs in ascending order of the COUNT values associated to the PDCP SDU prior to the PDCP re-establishment as specified below: .  . . submit the resulting PDCP Data PDU to lower layer."  ). 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        April 23, 2022

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462